Tompkins, Judge,

delivered the opinion, of the Court.

William Clark and wife commenced their action of assumpsit against Layton Sisk, in the Circuit Court, to, recover' money received in Kentucky by Sisk, guardian of Glark’s wife. The jury found a verdict against this guardian, Sisk, for $802 13, and judgment was entered up against him, to reverse which this appeal is prosecuted.
The bill of exceptions shows that the defendant prayed the court to Instruct the jury not to find against him, unless they also found a demand made by the plaintiffs before they brought their action. The instruction was given, and the jury *490found as above stated, on record evidence, to wit: a certified record of the settlement of commissioners appointed by the County Court of Garrard county, in the State of Kentucky, to settle with John Hill, the guardian of the heirs of Abner Pollard, deceased, in said court. No contradictory testimony was introduced.
The judgment of the Circuit Court is affirmed.